N0'l‘E: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DESPATCH INDUSTRIES LIMITED
PARTNERSHIP, 4
Plaintiff-Appellant,
AND
FREDRIKSON & BYRON, P.A. AND
KNOBBE, MARTENS, OLSON & BEAR, LLP,
Scmction,ed Par.ties-Appellants, .
V.
TP SOLAR, INC.,
Defendcm,t-Appellee.
2012-1036, -1111
Appea1s from the United States Di.strict C0urt for the
Centra1 District of Ca1if0rnia in case n0. 11-CV-2357,
Judge Manuel L. Real.
ON MOTION
ORDER

DESPATCH IN`DUSTRIES V. TP SOLAR 2
Despatch Industries Limited Partnership moves to
consolidate appeal nos. 2012-1036 and 2012-1111. TP
Solar, Inc. does not oppose.
Upon consideration thereof
IT lS ORDERED THATZ
The motion is granted. The revised official caption is
reflected above
FoR THE CoUR'r
FEB 2 2 mm 131 Jan H0rba1;,;
Date J an Horbaly
Clerk
cc: Kurt J. Niederluecke, Esq. _
Jacques Dulin, Esq. F"_ED
U.S. COURT 0F APPEALS FOR
S23 THE FEDERAL CIRCU|T
FEB 2 2 2012
JAN HORBALY
CLERK